Order entered July 14, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-22-00657-CV

                     IN RE CITY OF DALLAS, Relator

          Original Proceeding from the 14th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-22-01696

                                   ORDER
                Before Justices Schenck, Carlyle, and Goldstein

      Based on the Court’s opinion of this date, we DENY relator’s petition for

writs of prohibition and injunction. We also DENY relator’s motion for emergency

stay as moot.


                                           /s/   DAVID J. SCHENCK
                                                 JUSTICE